DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
   	The web links of documents are not considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
  	With respect to claims 1, 10 and 16, there is no functional structure recite to recognizie for step of recording information with servicing of the equipment come from (claims 1, 10); autonomously capture information associated with the inspection (claim 16).
 	Dependent claims 2-9, 11-15 and 17-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims 1, 10 and 16 do not show a tangible result to recognize a useful in a practical application, there is no place recite to realize when the service in process is update to complete the maintenance satisfaction at all.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkin et al (US 20180100396) in view of General Electric (EP 3493128 A1). Hereafter called Lipkin et al in view of GE.
With respect to claim 1, Lipkin et al teach a method of servicing equipment (servicing/maintenance/repair defect turbine engine) comprising: recording information associated with servicing of the equipment in view of a workscope (maintenance turbine engine) at a first location maintenance tool 704 of maintenance apparatus 300 having a sensor camera 764 inserted into the turbine assembly 10 by robotic control of the inserting device 351 for capturing image information and recorded (stored) the image information; sending the recorded information to a node (processor), the image generated by the camera may be remotely communicated to a processor outside of the turbine assembly 10 , where the sensing system may be used to characterize surface defects such as to build a 3D surface model of the one or more surfaces of the turbine assembly 10 (pars 0042, 0051-0052 and figure 10); receiving service input from a third party (operator/server) located at a second location different from the first location, the third party (operator) having prepared with sharing the service input in response to the recorded information on the node (par 0060, on board maintenance apparatus at step 1010, a decision made whether one or more interior surface of the turbine assembly 10 is need repair). The GE reference discloses an engine maintenance apparatus comprising a workscope task generator to process, for an engine, an asset health quantifier, the workscope transfer function to generate a set of workscope tasks 545 for maintenance of the engine 102, the workscope tasks 545 involving a location, a resource, and time for maintenance of the engine (claim 1). Even-though, the Lipkin et al and GE silent about continuing the service using the received service. However, this is well-known and customary in the art when continue process for providing servicing (Legal Precedent case law, to make continuous- In re Dilnot, 138 USPQ 248, 252; 319 F. 2d 188 (CCPA 1963)). It would have been obvious to one of ordinary skill in the art to use workscope task in GE to define for maintenance apparatus of Lipkin et al in which the service is continuing operate to perform maintenance to repair the turbine engine.
With respect to claim 10 and 16, the claimed invention as recite for a computer implemented method and a method for serving equipment with the features which commonly provided in the claim 1 above. Therefore, the claims 10 and 16 are rejected by the same reasons and cited references as discloses in the parenthesis of the claim 1 set for above.  
 With respect to claim 2-5, 7-9, 11-15, 17 and 19-20, the claims are commensurate in scope with the claims 1, 10 and 16 are rejected for the same reasons and references cited above.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hurst et al (US 11067592) discloses methods and apparatus for prognostic health monitoring of a turbine engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN BUI/Primary Examiner, Art Unit 2857